DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
Claims 1-11 are pending and have been examined in this application. 
This communication is the first action on the merits.
An information disclosure statement (IDS) has been filed on 04/22/2020 and reviewed by the Examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the phrase “a rod aperture extending through the housing back side” in claims 1 and 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the phrase "a rod aperture extending through the housing back side" in lines 4-5. This renders the claim vague and indefinite, since it seems that the rod aperture does not extend through the housing back side, in light of the Applicant’s Specification and Drawings which show the rod aperture as extending into the housing and not extending through the housing back side (see Applicant’s Fig. 2, where the housing back Claim 11 is rejected for similar reasons.
Claims 2-10 are rejected based on their respective dependencies.
Appropriate correction is required. Accordingly, the invention has been examined as best understood.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Michaels (U.S. Pat. 8756854) in view of Roberts (U.S. Pat. 4506257), Robinson (U.S. Pat. 4213264), and Bryzek (U.S. Pat. 9894891).
In regard to claim 1, Michaels discloses a fishing rod holder alert apparatus comprising: a housing having a housing front side, a housing back side, a housing top side, a housing bottom side, a housing left side, and a housing right side (Figs. 1-2 and Column 3 lines 9-26, where there is a housing 28 with at least a front side, a back side, a top side, a bottom 
Michaels as modified by Roberts does not disclose the housing top side having a rod aperture extending through the housing back side, the rod aperture being configured to secure a handle of a fishing rod. Robinson discloses the housing top side having a rod aperture extending through the housing back side, the rod aperture being configured to secure a handle of a fishing rod (Figs. 1-2, where the rod aperture (aperture defined by elements 8 and 9) extends into the housing and is configured to secure a handle of a fishing rod (see Fig. 1)). Michaels and Robinson are analogous because they are from the same field of endeavor which include fishing devices. It would have been obvious to one 
Michaels as modified by Roberts and Robinson does not disclose a plurality of magnets coupled to the pivot arm, the plurality of magnets being coupled to the arm bottom side; a ferrous strip coupled to the swing arm, the ferrous strip being coupled to the upper side and being selectively engageable with the plurality of magnets to secure the swing arm in the engaged position. Bryzek discloses the use of magnets to set a fishing alert system in an engaged position (Fig. 2 and Column 3 lines 4-19, where a magnetic element 14 of the fishing alert system is attached to the magnet 13 to set the fishing alert system in an engaged position and where tension on the fishing line pulls apart the magnetic attraction between elements 14 and 13 to activate the fishing alert system). Michaels and Bryzek are analogous because they are from the same field of endeavor which include fishing alert devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Michaels as modified by Roberts and Robinson such that a plurality of magnets coupled to the pivot arm, the plurality of magnets being coupled to the arm bottom side; a ferrous strip coupled to the swing arm, the ferrous strip being coupled to the upper side and being 
In regard to claim 3, Michaels as modified by Roberts, Robinson, and Bryzek discloses the fishing rod holder alert apparatus of claim 1 further comprising the arm bottom side of the pivot arm having a channel (Michaels, Figs. 1-2 and 6, where the arm bottom side of the pivot arm 29 at least has a channel (between 63 and 57) to receive swing arm 74), the swing arm being coupled within the channel and filling the channel in the engaged position (Michaels, Figs. 1-2 and 6, where the swing arm 74 is coupled within the channel (between 63 and 57) in the engaged position), a magnet being used to set the fishing alert apparatus in an engaged position (Bryzek, Fig. 2 and Column 3 lines 4-19, where a magnetic element 14 of the fishing alert system is attached to the magnet 13 to set the fishing alert system in an engaged position and where tension on the fishing line pulls apart the magnetic attraction between elements 14 and 13 to activate the fishing alert system). Michaels as modified by Roberts, Robinson, and Bryzek does not disclose the plurality of magnets being coupled within the channel. It would have been obvious to 
Additionally, it would have been an obvious matter of design choice to have the plurality of magnets being coupled within the channel, since applicant has not disclosed that doing so solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with the magnetic connection mechanism, the channel, and the swing arm of Michaels as modified by Roberts, Robinson, and Bryzek. The motivation would have been to more securely attach the swing arm to the device in the engaged position. This would relatively decrease false alarms or the accidental release of the swing arm out of the frictionally engaged position.
In regard to claim 4, Michaels as modified by Roberts, Robinson, and Bryzek discloses the fishing rod holder alert apparatus of claim 3 further comprising a plurality of first LED lights (Michaels, Figs. 1-2 and 6, where there are a plurality of first LED lights 56 and 94), the first LED lights being in operational communication with the logic module and the battery, the first LED lights illuminating when the switch sensor is activated 
Additionally, it would have been an obvious matter of design choice to have a plurality of first LED lights coupled within the channel, since applicant has not disclosed that doing so solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with the plurality of first LED lights of Michaels as modified by Roberts, Robinson, and Bryzek. The motivation would have been to visually alert the user when a fish strikes the bait and pulls the swing arm downward. Having the lights within the channel would directly illuminate the fishing line and the swing arm to give the user a better visual of the device and the fishing line, after a strike has been detected, during low visibility scenarios such as night time fishing.
In regard to claim 7, Michaels as modified by Roberts, Robinson, and Bryzek discloses the fishing rod holder alert apparatus of claim 1 further comprising a power switch coupled to the housing and being in operational communication with the battery and the logic module (Michaels, Figs. 6 and 11, where there is a power switch 87 coupled to the housing and being in operational communication with the battery 82 and the logic module 81). Michaels as modified by Roberts, Robinson, and Bryzek does not disclose the power switch being coupled to the housing left side. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Michaels as modified by Roberts, Robinson, and Bryzek such that the power switch being coupled to the housing left side, since the power switch of Michaels could be placed on the housing left side of Michaels as modified by Roberts, Robinson, and Bryzek. The motivation would have been to have the power switch on the same side as the housing cavity cover, in order to streamline the process of changing batteries or performing repairs and turning the device on or off. The power switch allows the user to turn the device off when it is not in use, to conserve battery power and prevent accidental activation of the audio/visual alarm. 
In regard to claim 8
In regard to claim 9, Michaels as modified by Roberts, Robinson, and Bryzek discloses the fishing rod holder alert apparatus of claim 1 further comprising the pivot arm having a pivot pin extending from the arm top side proximal the proximal end through the housing bottom side (Michaels, Figs. 1-2, where the pivot arm 29 having a pivot pin 31 extending from the arm top side proximal the proximal end through the housing 28 bottom side). Michaels as modified by Roberts, Robinson, and Bryzek does not disclose a pivot pin extending from the arm top side proximal the proximal end through the housing top side. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Michaels as modified by Roberts, Robinson, and Bryzek such that a pivot pin extending from the arm top side proximal the proximal end through the housing top side, since the pivot pin of Michaels could be placed to extend through the housing top side of Michaels as modified by Roberts, Robinson, and Bryzek. The motivation would have been to attach the pivot arm to the housing to allow the user to set the pivot arm in any desired position across a horizontal plane as defined by the axis of the pivot pin (Michaels, Column 3 line 17-20).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Michaels (U.S. Pat. 8756854) in view of Roberts (U.S. Pat. 4506257), Robinson (U.S. Pat. 4213264), and Bryzek (U.S. Pat. 9894891) as applied to claim 1, and further in view of Walker (U.S. Pat. 6119389).
In regard to claim 2, Michaels as modified by Roberts, Robinson, and Bryzek discloses the fishing rod holder alert apparatus of claim 1. Michaels as modified by Roberts, Robinson, and Bryzek does not disclose a line position pin coupled to the pivot arm, the line position pin extending from the distal end and being configured to position the .
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Michaels (U.S. Pat. 8756854) in view of Roberts (U.S. Pat. 4506257), Robinson (U.S. Pat. 4213264), and Bryzek (U.S. Pat. 9894891) as applied to claim 1, and further in view of Morris et al. (U.S. Pat. 5867931).
In regard to claim 5, Michaels as modified by Roberts, Robinson, and Bryzek discloses the fishing rod holder alert apparatus of claim 1 further comprising mounting the housing to a wall of an ice fishing house (Michaels, Figs. 1-2 and Column 3 lines 9-15, where the housing 28 is mounted to a wall of an ice fishing house). Michaels as modified by .
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Michaels (U.S. Pat. 8756854) in view of Roberts (U.S. Pat. 4506257), Robinson (U.S. Pat. 4213264), Bryzek (U.S. Pat. 9894891), Morris et al. (U.S. Pat. 5867931) as applied to claim 5, and further in view of Hartsock (U.S. Pat. 10412943).
In regard to claim 6, Michaels as modified by Roberts, Robinson, Bryzek, and Morris et al. discloses the fishing rod holder alert apparatus of claim 5. Michaels as modified by Roberts, Robinson, Bryzek, and Morris et al. does not disclose a plurality of second LED lights coupled to the housing, the second LED lights being coupled to the housing bottom .
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Michaels (U.S. Pat. 8756854) in view of Roberts (U.S. Pat. 4506257), Robinson (U.S. Pat. 4213264), and Bryzek (U.S. Pat. 9894891) as applied to claim 1, and further in view of Wallace et al. (U.S. Pat. 4852290).
In regard to claim 10, Michaels as modified by Roberts, Robinson, and Bryzek discloses the fishing rod holder alert apparatus of claim 1, the rod aperture extending through the housing top side (Robinson, Figs. 1-2, where the rod aperture 8/9 extends through the housing top side). Michaels as modified by Roberts, Robinson, and Bryzek does not disclose the rod aperture at an angle of 45 (degrees) relative to each of the housing top side and the housing front side. Wallace et al. disclose the rod aperture at an angle of 45 (degrees) relative to each of the device top side and the device front side (Column 3 line 3-8, Claim 2, and Fig. 1, where the rod aperture 12 is at an angle of 45 (degrees) relative to each of the device top side and the device front side). Michaels and Wallace et al. are analogous because they are from the same field of endeavor which include fishing devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Michaels as modified by Roberts, Robinson, and Bryzek such that the rod aperture at an angle of 45 (degrees) relative to each of the housing top side and the housing front side in view of Wallace et al., since the angle of the rod aperture of Wallace et al. could be used with the rod aperture and the housing of Michaels as modified by Roberts, Robinson, and Bryzek. The motivation would have been to have the rod aperture at the optimal angle (45 degrees being exactly in the middle of the vertical plane and the horizontal plane) to best prevent the fishing rod from being pulled out of the rod aperture of the housing, regardless of the .
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Michaels (U.S. Pat. 8756854) in view of Roberts (U.S. Pat. 4506257), Robinson (U.S. Pat. 4213264), Bryzek (U.S. Pat. 9894891), Walker (U.S. Pat. 6119389), Morris et al. (U.S. Pat. 5867931), Hartsock (U.S. Pat. 10412943), and Wallace et al. (U.S. Pat. 4852290).
In regard to claim 11, Michaels discloses a fishing rod holder alert apparatus comprising: a housing having a housing front side, a housing back side, a housing top side, a housing bottom side, a housing left side, and a housing right side (Figs. 1-2 and Column 3 lines 9-26, where there is a housing 28 with at least a front side, a back side, a top side, a bottom side, a left side, and a right side), the housing front side and the housing left side having a pivot slot extending through a front left edge of the housing (Figs. 1-2, where the housing 28 at least has a pivot slot (opening through which bolt 31 passes) extending through a front left edge (opening for bolt 31 is at least located on a left side edge of the front side) of the housing 28); mounting the housing to a wall of an ice fishing house (Figs. 1-2 and Column 3 lines 9-15, where the housing 28 is mounted to a wall of an ice fishing house); a pivot arm coupled to the housing, the pivot arm having a proximal end pivotably coupled within the pivot slot, a distal end, an arm top side, and an arm bottom side (Figs. 1-2, where there is a pivot arm 29 coupled to the housing 28 with at least a proximal end coupled within the pivot slot (opening through which bolt 31 passes), a distal end, an arm top side, and an arm bottom side), the pivot arm having a pivot pin extending from the arm top side proximal the proximal end through the housing bottom side (Figs. 1-2, where the pivot arm 29 having a pivot pin 31 extending from the arm top side proximal 
Michaels does not disclose a plurality of first LED lights coupled within the channel. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Michaels such that a plurality of first LED lights coupled within the channel, since the plurality of first LED lights of Michaels could be placed in the channel of Michaels. The motivation would have been to visually alert the user when a fish strikes the bait and pulls the swing arm downward. Having the lights within the channel would directly illuminate the fishing line and the swing arm to give the user a better visual of the device and the fishing line, after a strike has been detected, during low visibility scenarios such as night time fishing.
Additionally, it would have been an obvious matter of design choice to have a plurality of first LED lights coupled within the channel, since applicant has not disclosed that doing so solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with the plurality of first LED lights of Michaels. The motivation would have been to visually alert the user when a fish strikes the bait and pulls the swing arm downward. Having the lights within the channel would directly illuminate the fishing line and the swing arm to give the user a better visual of the device and the fishing line, after a strike has been detected, during low visibility scenarios such as night time fishing.
Michaels does not disclose a pivot pin extending from the arm top side proximal the proximal end through the housing top side. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Michaels such that a pivot pin extending from the arm top side proximal the proximal end through the housing top side, since the pivot pin of Michaels could be placed to extend through the housing top side of Michaels. The motivation would have been to attach the pivot arm to the housing to allow the user to set the pivot arm in any desired position across a horizontal plane as defined by the axis of the pivot pin (Michaels, Column 3 line 17-20).
Michaels does not disclose the power switch being coupled to the housing left side. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Michaels such that the power switch being coupled to the housing left side, since the power switch of Michaels could be placed on the housing left side of Michaels. The motivation would have been to have the power switch on the same side as the housing cavity cover, in order to streamline the process of changing batteries or performing repairs and turning the device on or off. The power switch allows the user to turn the device off when it is not in use, to conserve battery power and prevent accidental activation of the audio/visual alarm. 
Michaels does not disclose the housing left side having a housing cavity extending towards the housing right side; the logic module being coupled within the housing cavity. Roberts discloses the housing left side having a housing cavity extending towards the housing right side (Figs. 1 and 7, where the housing has a cavity accessible through door 14 extending towards the housing right side); the logic module being coupled within the 
Michaels does not disclose the housing top side having a rod aperture extending through the housing back side, the rod aperture being configured to secure a handle of a fishing rod. Robinson discloses the housing top side having a rod aperture extending through the housing back side, the rod aperture being configured to secure a handle of a fishing rod (Figs. 1-2, where the rod aperture (aperture defined by elements 8 and 9) extends into the housing and is configured to secure a handle of a fishing rod (see Fig. 1)); the rod aperture extending through the housing top side (Figs. 1-2, where the rod aperture 8/9 extends through the housing top side). Michaels and Robinson are analogous because they are from the same field of endeavor which include fishing devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the 
Michaels does not disclose a plurality of magnets coupled to the pivot arm, the plurality of magnets being coupled to the arm bottom side; a ferrous strip coupled to the swing arm, the ferrous strip being coupled to the upper side and being selectively engageable with the plurality of magnets to secure the swing arm in the engaged position. Bryzek discloses the use of magnets to set a fishing alert system in an engaged position (Fig. 2 and Column 3 lines 4-19, where a magnetic element 14 of the fishing alert system is attached to the magnet 13 to set the fishing alert system in an engaged position and where tension on the fishing line pulls apart the magnetic attraction between elements 14 and 13 to activate the fishing alert system). Michaels and Bryzek are analogous because they are from the same field of endeavor which include fishing alert devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Michaels such that a plurality of magnets coupled to the pivot arm, the plurality of magnets being coupled to the arm bottom side; a ferrous strip coupled to the swing arm, the ferrous strip being coupled to the upper side and being selectively engageable with the plurality of magnets to secure the swing arm in the engaged position in view of Bryzek, since it is old and well known in the art to use a 
Michaels does not disclose the plurality of magnets being coupled within the channel. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Michaels such that the plurality of magnets being coupled within the channel, since it is old and well known in the art to use magnets and ferrous material as an attachment mechanism to secure an alert system in an engaged position. The magnetic connection mechanism of Bryzek could be used with the channel of Michaels to secure the swing arm of Michaels in the engaged position. The motivation would have been to more securely attach the swing arm to the device in the engaged position. This would relatively decrease false alarms or the accidental release of the swing arm out of the frictionally engaged position.
Additionally, it would have been an obvious matter of design choice to have the plurality of magnets being coupled within the channel, since applicant has not disclosed that doing so solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with the magnetic connection mechanism, the channel, and the swing arm of Michaels. The motivation would have been to more securely attach the swing arm to the device in the engaged position. This would relatively decrease false alarms or the accidental release of the swing arm out of the frictionally engaged position.
Michaels does not disclose a line position pin coupled to the pivot arm, the line position pin extending from the distal end and being configured to position the fishing line into the line slot. Walker discloses a line position pin coupled to the device, the line position pin extending from a distal end and being configured to position the fishing line into the line slot (Fig. 28, where there is a line position pin 824 that is configured to position the fishing line 828 into the line slot 816). Michaels and Walker are analogous because they are from the same field of endeavor which include fishing alert devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Michaels such that a line position pin coupled to the pivot arm, the line position pin extending from the distal end and being configured to position the fishing line into the line slot in view of Walker, since the line position pin of Walker could be used with the pivot arm of Michaels to position the fishing line into the line slot of Michaels. The motivation would have been to prevent the fishing line from accidentally falling out of the line slot, by reinforcing its position on the device with a pin adjacent to the line slot.
Michaels does not disclose the housing back side having a pair of mounting apertures, the pair of mounting apertures being configured to receive hardware. Morris et al. disclose the housing back side having a pair of mounting apertures, the pair of mounting apertures being configured to receive hardware (Figs 1-4, where the housing back side has a pair of mounting apertures 51A/52A configured to receive hardware to mount the device to a surface). Michaels and Morris et al. are analogous because they are from the same field of endeavor which include fishing alert devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Michaels such that the housing back side having a pair of mounting apertures, the pair of mounting apertures being configured to receive hardware in view of Morris et al. The motivation would have been to removably hang the fishing rod holder alert apparatus on a wall of an ice fishing house. Having apertures on the back of the housing that can receive hardware to hang the apparatus allows the user to easily take the apparatus to different locations without having to disassemble a mounting mechanism each time.
Michaels does not disclose a plurality of second LED lights coupled to the housing, the second LED lights being coupled to the housing bottom side, the second LED lights being in operational communication with the logic module and the battery, the second LED lights illuminating when the switch sensor is activated. Hartsock discloses a plurality of second LED lights coupled to the housing, the second LED lights being coupled to the housing bottom side (Column 5 line 65 – Column 6 line 11 and Figs. 6-7, where the housing bottom side has a plurality of second LED lights 151 coupled to it), the second LED lights being in operational communication with the logic module and the 
Micheals does not disclose the rod aperture at an angle of 45 (degrees) relative to each of the housing top side and the housing front side. Wallace et al. disclose the rod aperture at an angle of 45 (degrees) relative to each of the device top side and the device front side (Column 3 line 3-8, Claim 2, and Fig. 1, where the rod aperture 12 is at an angle of 45 (degrees) relative to each of the device top side and the device front side). Michaels and Wallace et al. are analogous because they are from the same field of endeavor which include fishing devices. It would have been obvious to one of ordinary skill in the art .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892, Notice of References Cited, for the full list of prior art made of record. Particularly the references were cited because they pertain to the state of the art of fishing devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M DENNIS whose telephone number is (571)270-7604. The examiner can normally be reached Monday-Friday: 7:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN M DENNIS/Examiner, Art Unit 3647                                                                                                                                                                                                        /DARREN W ARK/Primary Examiner, Art Unit 3647